Citation Nr: 1729348	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a claimed dental disability.


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 20 to December 12, 1989, with additional periods of reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September, 2013 rating decision of the RO in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The only dental injury in service was a fracture of tooth number 9, 10, and 11; there is no compensable dental disability.


CONCLUSION OF LAW

Service-connected compensation for a dental disability is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16. Diagnostic Code 9913 applies to dental service connection claims involving teeth. Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150,  Diagnostic Code 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381. Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis, but not periodontal disease), but that the trauma or disease caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth. 

Here, service treatment records clearly reveal fractures to tooth number 9, 10, and 11.  Specifically, a November 19, 1989 medical record indicates that the Veteran complained of "cracked tooth and bleeding," and described it as "very painful."  The record also shows that teeth number 9 and 10 were repaired with temporary caps at that time.  

A VA examiner also examined the Veteran in August 2013.  The examiner indicated that the Veteran did not have any current dental or oral conditions impacting the mandible, or maxilla,  including anatomical loss or bony injury not due to edentulous atrophy or periodontal disease.  A 1990 diagnosis of enamel fracture was noted.

On the basis of the lack of a current compensable dental disability as defined under VA law, the Board finds that the law, and not a dispute of facts, is dispositive here. There is no evidence or assertion that there has been a loss of substance of the body maxilla or mandible involving tooth number 9, 10 or 11.

Accordingly, as there is no compensable dental disability in this case under VA law, service-connected compensation for a dental disability is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Duties to Notify and Assist 

As discussed above, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to dental claims.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001); see also VAOPGCPREC 5-2004.


ORDER

Service connection for a dental disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


